         Case 1:18-cv-01551-PLF Document 188 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                               Case No. 1:18-cv-01551-PLF

                       Plaintiffs,
                           v.

UNITED STATES DEPARTMENT OF THE
ARMY, et al.,

                        Defendants.




                         NOTICE OF ENTRY OF APPEARANCE

       Pursuant to the Minute Order Granting Motion for Admission Pro Hac Vice entered on

December 11, 2020, the clerk of court will please enter the appearance of Taylor C. Day of the

law firm Morgan, Lewis & Bockius LLP, 300 South Grand Avenue, Twenty-Second Floor, Los

Angeles, CA 90071-3132, as counsel for Plaintiffs in the above-captioned action.


Dated: December 16, 2020                      Respectfully submitted,


                                              /s/ Taylor C. Day
                                              Taylor C. Day (pro hac vice)
                                              Morgan, Lewis & Bockius LLP
                                              300 South Grand Avenue, Twenty-Second Floor
                                              Los Angeles, CA 90071-3132
                                              Tel: 213.612.2500
                                              Fax: 213.612.2501
                                              taylor.day@morganlewis.com

                                              Counsel for Plaintiffs
